FILED
                             NOT FOR PUBLICATION                             JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCISCO MORALES-BARELA,                        No. 07-70043

               Petitioner,                       Agency No. A077-782-693

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

       Francisco Morales-Barela, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review the IJ’s

findings of fact for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015

(9th Cir. 2003), and questions of law, including claims of due process violations,

de novo, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003). We

deny the petition for review.

        Substantial evidence supports the agency’s determination that Morales-

Barela failed to establish past persecution or a well-founded fear of future

persecution on account of a protected ground. The agency correctly determined

that Mara Salvatrucha is not a recognized social group and that Morales-Barela’s

membership in a gang is not a protected ground. See Arteaga v. Mukasey, 511
F.3d 940, 943-45 (9th Cir. 2007). Furthermore, Morales-Barela did not show he

was targeted by police for his disagreement with anti-gang laws rather than for his

gang activity. See Santos-Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir. 2008).

Lastly, Morales-Barela’s argument that his unwillingness to follow gang orders

constitutes political opinion is foreclosed by our decision in Santos-Lemus. See id.

at 746-47 (holding that opposition to a gang’s criminal activity is not a protected

political opinion). Accordingly, his claims for asylum and withholding of removal

fail.




                                          2
      Substantial evidence supports the agency’s determination that Morales-

Barela is not entitled to CAT relief because he failed to demonstrate that it is more

likely than not that he will be tortured upon return to Honduras. See Malhi v. INS,

336 F.3d 989, 993 (9th Cir. 2003).

      Morales-Barela’s due process contention that the record is incomplete fails

because he has not shown prejudice. See Colemenar v. INS, 210 F.3d 967, 971

(9th Cir. 2000). We reject Morales-Barela’s contention that the IJ demonstrated

bias by mentioning appellate review. See id. We also reject his contention that the

BIA did not consider attorney Pott’s declaration regarding the IJ’s conduct during

the videotape because it is not supported by the record. See id.

      PETITION FOR REVIEW DENIED.




                                          3